Citation Nr: 0001117	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-13 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bladder cancer, 
including as due to exposure to ionizing radiation. 

2.  Entitlement to service connection for prostate cancer, 
including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The veteran is a radiation-exposed veteran who 
participated in the radiation risk activity of Operation 
DOMINIC I in 1962. 

2.  The veteran has current medical diagnoses of bladder 
cancer and ureteral cancer. 

3.  Urinary tract cancers, including bladder cancer and 
ureteral cancer, are statutorily deemed as presumptively due 
to exposure to ionizing radiation. 


CONCLUSION OF LAW

Carcinoma of the bladder and cancer of the urethra, due to 
exposure to ionizing radiation, is presumed to have been 
incurred during active duty military service.  38 U.S.C.A. § 
1112 (West 1991 & Supp. 1999); 38 C.F.R. § 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Before reaching the merits of a claim for service connection, 
however, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded," that is, the 
claim must be plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In implementing the 1984 Veterans Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-542, 
section 3.311b of title 38, Code of Federal Regulations, sets 
up a standard for review of claims based on radiation 
exposure and provides that if a veteran was exposed to 
ionizing radiation due to atmospheric nuclear testing and 
developed a radiogenic disease which manifested within the 
specified time period, the case will be referred to the VA 
Under Secretary for Benefits (formerly the VA Chief Benefits 
Director) for review.  Effective May 1, 1988, Public Law 100-
321, the Radiation- Exposed Veterans Compensation Act of 
1988, amended former 38 U.S.C.A. § 312 (now 38 U.S.C.A. § 
1112(c) (West 1991)) and elevated the regulatory criteria now 
found at 38 C.F.R. § 3.309(d) (1998) to a statutory 
presumption of service connection.  

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that service connection for disabilities 
claimed to be due to ionizing radiation exposure during 
service can be accomplished in three ways.  See also Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).   

First, there are 15 types of cancer which will be 
presumptively service connected by statute if they become 
manifest in a radiation-exposed veteran.  38 U.S.C.A. § 
1112(c)(2)(A)-(O) (West 1991); 38 C.F.R. § 3.309(d) (1999).  
Cancer of the urinary tract is included as one of the 
presumptive diseases.  A Note to 38 C.F.R. § 3.309(d)(2)(xv) 
indicates that, for the purposes of this section,  the term 
"urinary tract" means the kidneys, renal pelves, ureters, 
urinary bladder, and urethra.  The veteran must be a 
radiation-exposed veteran to warrant this presumption.  A 
radiation-exposed veteran is one who participated in a 
"radiation-risk activity." A "radiation-risk activity" 
includes the onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  "Onsite 
participation" presence at the test site, or performance of 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test, during 
an official operational period of an atmospheric nuclear 
test.  The operational period for Operation DOMINIC I was 
from April 25, 1962 through December 31, 1962.  38 C.F.R. 
§ 3.309(d)(3) (1999). 

As to the second method, 38 C.F.R. § 3.311(b)(2) (1999) 
provides a list of diseases which will be service connected 
provided that certain conditions, including the regulatory 
time period when the diseases must become manifest, specified 
therein and pertaining to radiation exposure, are met.  The 
list includes "prostate cancer" and "any other cancer."  
Prostate cancer and "any other cancer" not otherwise listed 
must have become manifest 5 years or more after exposure.  
38 C.F.R. § 3.311(b)(5)(iv). 

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  Section 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  The case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  The 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997). 

Third, direct service connection can be established by 
showing that the disease was incurred in or aggravated by 
service, which includes the "difficult burden of tracing 
causation to a condition or event during service."  See 
Combee, supra.  Subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the appellant cites or submits competent scientific or 
medical evidence that the claimed disease is radiogenic. 

The veteran is a radiation-exposed veteran by virtue of his 
participation in the radiation-risk activity of onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device performing duties during an official 
operational period of an atmospheric nuclear test during 
Operation DOMINIC I in 1962, as confirmed by a letter from 
the Defense Special Weapons Agency (DSWA) dated April 29, 
1998.  The veteran has current medical diagnoses of bladder 
cancer, ureteral cancer, and prostate cancer.  Bladder cancer 
and ureteral cancer are urinary tract diseases, which are 
presumptive diseases under 38 C.F.R. § 3.309(d)(2)(xv), Note.  
For these reasons, the Board finds that service connection is 
warranted for the veteran's bladder cancer and cancer of the 
urethra.  

The Board notes that the veteran's claim was for service 
connection for bladder cancer, and he did not specifically 
request service connection for cancer of the urethra.  
However, the Board will construe broadly the veteran's claim 
for service connection for bladder cancer as a claim for 
service connection for urinary tract cancer, which includes 
bladder cancer and cancer of the urethra, and which is 
consistent with the medical evidence of this case.  38 C.F.R. 
§ 3.303(a) (1999). 

 
ORDER

Service connection for bladder cancer and cancer of the 
urethra, as due to exposure to ionizing radiation, is 
granted. 


                                                          
REMAND

As to the issue of service connection for prostate cancer, 
with respect to the first method of establishing service 
connection for presumptive diseases manifest in radiation-
exposed veterans, the Board notes that 38 C.F.R. § 3.309(d) 
limits service connection to the diseases listed in paragraph 
(d)(2). Notwithstanding the veteran's participation in 
atmospheric nuclear testing, prostate cancer is not a disease 
listed in paragraph (d)(2) subject to service connection on a 
presumptive basis. 

With respect to the second method which provides for the 
development of claims based upon a contention of exposure to 
ionizing radiation, the Board notes that prostate cancer is a 
radiogenic disease listed in section 3.311(b)(2).  In this 
case, a letter from the DSWA dated in April 1998 and an 
associated radiation dose assessment report show that 
research and scientific dose reconstruction concluded that 
the veteran's total (reconstructed) dose during Operation 
DOMINIC I was 0 rem gamma, based on their findings that the 
film badge dosimeters used by the veteran during Operation 
DOMINIC I were damaged by the heat and humidity such that the 
badges did not have filter image, so that the filter readings 
were not reliable indicators of potential dosage accrued by 
the veteran.  As such, the dose estimate information was not 
submitted to the VA Under Secretary of Health for an opinion 
as to radiation exposure.  See Wandel v. West, 11 Vet. App. 
200 (1998) (where the DNA § 3.311 dose estimate shows that 
the veteran was exposed to no ionizing radiation, "further 
development" under § 3.311 is not required, i.e., VA is not 
required to forward the claim for consideration by the Under 
Secretary for Benefits).  The veteran was first diagnosed as 
having prostate cancer in 1996, some 34 years after exposure.  
The Board must find that the veteran's claim on this basis is 
not well grounded.  See Davis v. Brown, 10 Vet. App. 209 
(1997).  

With regard to the reconstructed radiation dose assessment, 
the Board notes that the reconstruction by DSWA is the only 
reconstructed dose of record.  The veteran has not submitted 
another dose estimation.  Therefore, as there is no material 
difference between dose estimates from credible sources, VA 
may not refer this veteran's case to an independent expert, 
selected by the Director of the National Institutes of 
Health, for further development to reconcile such material 
difference.  38 C.F.R. § 3.311(a)(3) (1999); see also Morton 
v. West, 12 Vet. App. 477 (1999) (per curiam) (Court held 
that VA Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until a well-
grounded claim has been submitted). 

With regard to the third method, which provides for direct 
service connection based on medical nexus evidence relating 
the veteran's currently diagnosed disease to radiation 
exposure in service, the Board also finds that there is no 
competent medical or scientific evidence linking the 
veteran's prostate cancer to his service, including in-
service radiation exposure.  Combee.  However, in view of 
Board's grant of service connection for carcinoma of the 
bladder, and considering the fact that some of the medical 
evidence indicates that the veteran's bladder cancer may have 
metastasized to the prostate gland, the Board finds that the 
issue of secondary service connection (38 C.F.R. 
§ 3.310(a)(1999)) for prostate cancer is raised by the 
record.  The Board further finds that the secondary service 
connection issue is intertwined with the issue.  That is, 
this issue is "inextricably intertwined" with the issue of 
direct and presumptive service connection for carcinoma of 
the prostate that is currently in appellate status and it 
must be formally adjudicated by the RO.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

In view of the foregoing, the issue of service connection for 
prostate cancer, to include the intertwined issue of 
secondary service connection, is remanded to the RO for the 
following action: 

Following completion of any indicated 
development, to include a medical opinion 
addressing the question of whether the 
veteran's bladder cancer metastasized to 
his prostate gland, the RO must 
adjudicate the claim of secondary service 
connection for carcinoma of the prostate.  
If the claim is denied, the RO must 
furnish the appellant and his 
representative notification of his 
appellate rights.  If the appellant files 
a timely notice of disagreement, he and 
his representative must be provided a 
statement of the case as required by 38 
U.S.C.A. § 7105(d) (West 1991) regarding 
this issue, and afforded the opportunity 
to file a substantive appeal.

The veteran is informed that he has a 
right to present any additional evidence 
or argument while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. pp. 109 (1995); and Falzone v. 
Brown, 8 Vet. App. 398 (1995).




Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

